 DI)-('ISIONS OF NA'IIONAL. ILABOR R.AIIONS BOARI)North Kingstown Nursing Care Center and UnitedHealth Care Employees, a Division of Rhode IslandWorkers Union. Cases I-CA- 13549. 1 C(A 13550,and I C('A 13947August 9. 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) Ml MBIRS PEN .I. I()ANI) TRUESD)AIFOn May 17, 1979. Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing. Thereafter, General Counsel filed exceptions anda supporting brief.Pursuant to the provisions of section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent, North Kingstown NursingCare Center, North Kingstown, Rhode Island, its of-ficers, agents. successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSIAIEMNI ()F ItH CASt-SPAui. BISGYER, Administrative Law Judge: This proceed-ing, with all the parties represented, was heard before meon March 8. 9, 14. and 15, 1978, in Providence. RhodeIsland, on the consolidated complaint of the General Coun-sel, issued on October 12. 1977, as subsequently amendedand further consolidated on various dates, and the severalanswers of North Kingstown Nursing Care Center. hereincalled Respondent.' The litigated questions involve alleged'The final amended consolidated complaint is based on the fillowingcharges filed by United Health Care Employees, a Division of Rhode IslandWorkers Union. copies of which were duly served on Respondent by regis-tered mail: In Cases I-CA 13549 and I CA 13550. the charges were filedand served on August 29, 1977. and in Case I CA 13947. the original chargewas filed and served on December 13. 1977: the first amended charge wasfiled on January 13. 1978. and served on January 16. 1978: and the secondamended charge was filed on February 21, 1978. and served on February 23,1978.violations of Section 8(a)( ). (3). (4). and (5) of the NationalLabor Relations Act, as amended.2 Although offered theopportunIit. the parties waived oral argument hut subse-quently submitted briefs in support of their respective posi-tio ns.Upon the entire record and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties. Imake the following:FINI)IN(S AN) (()N(I. :SIO)NSI. lF BSINESS ( IIll R-SPO()NI)NIRespondent. a Rhode Island corporation with its princi-pal office and place of business at 990 'Fen Rod Road.North Kingston. Rhode Island. is engaged in the operationof a nursing home at that location. In the regular course ofits business. Respondent annually purchases large quanti-ties of medical supplies, materials. and equipment valued inexcess of $50,000 which are transported directly to its facil-ity from sources outside Rhode Island. In addition, it pur-chases such medical supplies, materials, and equipment val-ued in excess of $50,000 from suppliers located in the Statewho themselves are engaged in interstate commerce. Re-spondent's annual gross volume of business exceeds$100,000.I find that the Respondent is an employer engaged incommerce within the meaning of Section 2(21. (6). and (7)of the Act.II. l I.ABlO()R ()R(iANIZAIION NVOLIEl)It is found that United Health Care Employees, a Divi-sion of Rhode Island Workers Union, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. IHll All(il) LUNIAIR ABO()R PRA( 11( 5SA. Introduction: IssuesNorth Kingstown Nursing C(are Center is a small, 59 bedintermediate health care facility located in North Kings-town. Rhode Island, employing some 35 to 40 employees.2 Sec 8(aXl 1 ) of the Act makes it an unfair labor practice for an employer"to interfere with. restrain, or coerce employees in the exercise of the rightsguaranteed in section 7." Insofar as pertinent, Section 7 provides that "jelm-ployees shall have the right to self-organization. to form, join or assist labororganizations to bargain collectively through representatives of their ownchoosing. and to engage in other concerted activities or the purpose ofcollective bargaining or other mutual aid or protection .Sec 8(a)(3)) with certain qualifications not material herein. makes it anunfair labor practice for an employer "by discrimination in regard to hire ortenure of employment or any term or condition of employment to encourageor discourage membership in any labor organization ....Sec. 8(al4) makes it an unfair labor practice tfor an employer "to dis-charge or otherwise discriminate against an employee because he has filedcharges or given testimony under this ActSec. 8(a)(5) makes it an unfair labor practice "ito retuse to bargain collec-tively with the representalives of his empliyees" designated by a majority ofthe employees n an appropriate unit.244 NLRB No. 1254 NORTH KINGSTOWN NURSING (CARE CENTERApproximately 90 percent of the resident patients are medi-caid and welfare patients whose upkeep is paid by theState. After being closed for a year, the facility was re-opened in November 1976 by its owner, Virginia DeJonge.under Respondent's corporate name, who operated it untilApril 1977, when it was leased to an individual not hereinvolved with an option to purchase. DeJonge thereuponleft the area to reside in Florida. However, because thelessee defaulted in the payments due DeJonge and was oth-erwise delinquent in the performance of his obligations un-der the lease agreement. DeJonge was obliged to repossessthe nursing home. Accordingly. on or about July 28, 1977,DeJonge returned to the area and resumed operation of thefacility. Margaret Clendinning and Marie Roe. the adminis-trator and director of nursing. respectively, while the lesseewas in possession, promptly terminated their employmenton July 29. 1977. They were subsequently replaced byJames M. Maguire and Patricia Saccoccio on September 1.1977, as the administrator and director of nursing, respec-tively. As will later be discussed, several weeks before De-Jonge's resumption of operations. the Union inauguratedits organizational campaign among the nursing home em-ployees, which led to the filing of a representation petitionafter DeJonge's return, a Board-conducted election, and theUnion's certification as the employees' bargaining repre-sentative.Respondent is charged with the commission of a varietyof unfair labor practices designed to defeat the Union's or-ganizational and election campaign and to undermine itssubsequently acquired representative status. Specifically.the alleged preelection misconduct includes elimination of apaid lunch period and free meals, imposing onerous work-ing conditions, eliminating privileges, granting a life insur-ance benefit, threatening to close the nursing home, interro-gating an employee concerning union activities, threateningdischarge and other retaliatory action, giving an employeethe impression of surveillance, and discriminatorily prohib-iting posting union material on a downstairs bulletin board.Also alleged as violations of the Act occurring after theUnion's certification are Respondent's solicitation of em-ployees to abandon the Union. its disparaging commentsabout the Union, its bargaining with an employee, its re-stricted use of an upstairs bulletin board for posting unionnotices and literature, its unilateral promulgation of em-ployee rules and regulations and an employee code of con-duct, the unilateral implementation of an employee per-formance evaluation system, and the promulgation of anoverly broad no-solicitation and no-distribution rule. In ad-dition to the foregoing, the consolidated complaint allegesthe discriminatory discharge of employees Margaret Busaldand Brian Wilder, the discriminatory issuance of disciplin-ary warnings to employees Marian Jencks, Wilder, andElizabeth O'Keefe, and the issuance of a poor work evalu-ation to O'Keefe because of her union activities and be-cause she was subpenaed to testify in the instant proceed-ing. Urging that the General Counsel has failed to establishany violation, Respondent insists that whatever action ithad taken was for legitimate business reasons. To place theissues in proper perspective, I turn to the events in generalchronological sequence.B. The EvidenceI. The Union's organizational campaign and itscertification following a Board electionUnhappy with their terms and conditions of employmentand their failure to receive wage raises while the lessee wasrunning the nursing home, the employees in July 1977' dis-cussed among themselves in the nursing home the desirabil-ity of seeking union assistance. At their request. Brian Wil-der. a cook, contacted Union Representative Gary Hamelinand arranged for an organizational meeting to be held atthe home of Marian Jencks, a licensed practical nurse(I.PN). on Sunday. July 24. About seven employees. Hame-lin. and another union representative, George Nee, at-tended this meeting. A second and third meeting were sub-sequently held, on July 27 and 29, which were attended byother employees. as well. A sufficient number of employeessigned union authorization cards on these occasions so thatby August 2 the Union was able to file a petition for certi-fication4as representative of all Respondent's nonsupervi-sory employees. Copies of the petition were forwarded tothe parties the next day. During the pendency of this peti-tion, the Union. hby letter dated August 5, which wvas re-ceived by the Respondent on August I11. notified Respon-dent that the Union was designated by a majority ofRespondent's employees as their collective-bargainingagent, offered to prove its majority status, and requestedthat arrangements be made for contract negotiations. De-Jonge testified that she first learned of the Union's organi-zational efforts when she received this letter. Apparently,recognition was not forthcoming. but on August 26 the par-ties executed a Stipulation for Certification Upon ConsentElection providing for an election to be held on September30 in twou separate voting groups of professional employees(registered nurses) and nonprofessional employees. Theelection was held on the scheduled date, and the Unionwon. resulting in its certitication or October I I as the exclu-sive representative of both groups of Respondent's employ-ees in a single appropriate bargaining unit.' Following cer-tification Respondent and the Union held severalbargaining sessions without reaching agreement as of thetime of the hearing herein.'2. Events preceding the Board electiona. P'check incideniOne of the first problems confronting DeJonge when sherepossessed the nursing home was to secure state moneys3All dates refer to 1977. unless otherwise indicated.4Case I RC 15297.The Certification of Representation describes ihe unit as followsAll full-time and regularly scheduled part-ine employees, includingregistered nurses, licensed practical nurses. nurses aides, orderlies.housekeeping emploees. dietary emplovees. cooks. maintenance em-ployees. laundry employees and clerical employees employed b) theEmployer [North Kingstown Health Care Center a its .NorthKingstown. Rhode Island location. but excluding managerial employ-ees. director of nursing, guards and supervisors as defined in the Act.' In its brief Respondent states that a collective-bargaining agreement wasexecuted on Mar 10. 197855 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpayable to the home with which to pay employees wagesdue Friday. July 29, which had accrued during the lessee'sincumbency, and other expenses. The day before, a rumorwas circulating among the employees that there was astrong possibility that they might not be paid their wages ontheir regular Friday payday. As a result, about 18 off-dutyemployees congregated on the lawn in front of the nursinghome early Friday afternoon to request their paychecks.Among them was Margaret Busald, a third-shift nursesaide, whose participation in this incident is alleged to havemotivated her subsequent discharge, as will be later dis-cussed. When Busald arrived at the scene she was informedthat another employee's effort to obtain the paychecks hadbeen unsuccessful. At someone's suggestion Busald.7Mar-ian Jencks, an LPN on the second shift; AdministratorClendinning; and perhaps other employees, too, enteredDeJonge's office to speak to DeJonge about their pay-checks. At the time, DeJonge was on the telephone tryingto secure the release of state moneys to the nursing home,rather than the lessee, to use to pay the employees theirwages. For this reason DeJonge told the group she was toobusy making phone calls to discuss their paychecks withthem. The group thereupon left, indicating that they wouldreturn in 15 minutes. After conveying this information tothe employees outside. Busald and Jencks went to the lat-ter's home, where Busald telephoned a congressman's officeand a reporter on the staff of a local newspaper, whileJencks telephoned the Union's representatives, and in-formed them of the situation. The reporter thereafter cameto the nursing home and interviewed Busald and other em-ployees. By 3 p.m. DeJonge succeeded in obtaining thestate moneys so that by 4:30 p.m. Clendinning was able todistribute the paychecks among the employees. This inci-dent was subsequently discussed at the third union meeting,held the same Friday night.b. The change in sworking conditions on thci thirds .iiOn orders from DeJonge, Richard (Tim) Hopkins. thecharge nurse on the third shift, on August I announced tothe third-shift employees that henceforth they were re-quired to perform housekeeping chores, such as cleaningthe stairs and hallways, and that they were no longer al-lowed to read or watch television when they were not busywith the patients. It appears that while the lessee was oper-ating the home third shift employees were permitted to readand watch television when not occupied with their regularduties and were not required to do housekeeping work.However, it also appears that the changes made by De-Jonge were the working rules prevailing when she operatedthe nursing home before it was leased.c. Margaret Busald's terminationBusald was employed on April 20 by the lessee as anurse's aide on the third shift, 12 p.m. to 8 a.m..8and con-' DeJonge testified that it was not until recently that she was aware thatBusald was in the group which spoke to her on this occasion.I As an aide, her duties encompassed, among other things. making roundsat I and 3 a.m. and from 5 to 8 a,m. getting patients up for the day, washingand dressing them, and serving them their breakfast. The latter period is thebusiest time for nurses aides.tinued her employment with Respondent until her separa-tion on August 10 under the following circumstances:Upon reporting for duty on the Tuesday (August 9) mid-night shift, Busald informed Hopkins, the third-shift chargenurse, that she was expecting a personal phone call fromher roommate early in the morning. Two other nurses aides,Judy Robertson and Beverly Morrisette, were also on duty.About 1:30 a.m. the expected call came in and was takenby Hopkins. who informed Busald that it was for her andthat DeJonge was also on the wire., Busald then answeredthe phone, and. when she heard DeJonge ask who it was,she identified herself and stated that it was a personal call.According to Busald's testimony, DeJonge, nevertheless,was persistent in inquiring who was on the other end of thewire and the nature of the call. Busald repeated that the callwas personal and refused to indentify the caller." DeJongethereupon hung up and asked Hopkins on the intercomwho was on the telephone, and, after saying that he wouldcheck. Hopkins advised her that it was Busald and, in an-swer to DeJonge's further inquiry, stated that he believedthat it was an urgent. personal call. Hopkins then informedBusald of [)eJonge's inquiries. As a result. Busald unsuc-cessfully tried to reach DeJonge on the intercom to com-plain about [)eJonge's intrusion into her personal call.Upset by the foregoing events, Busald advised Hopkinsthat ste was quitting and did not have to put up with whathad occurred, obviously referring to DeJonge's above in-quiries. Although Hopkins suggested that she calm down.have a cup of coffee, and then talk the situation over withthem, Busald punched out and left the nursing home a littleafter 2 a.m.1' Upon her departure. Hopkins called DeJongeand informed her that Busald had quit. despite his requestthat she remain and think it over.When Busald arrived at her home, about 2:30 a.m.(Wednesday, August 10). she telephoned DeJonge andstated that she attempted to reach her before she left thefacility hut received no answer. DeJonge denied that Bu-said tried, adding that she did not appreciate being awak-ened by her so early in the morning. Busald then proceededto voice her resentment at DeJonge's intrusion into her per-sonal call and indicated that this was the reason she was9 DeJonge. the owner oI the nursing home. sccupies a small cottage on thepremises which she uses as an office and living quarters. She testified that shecustomarily speaks to third-shift employees from her office about problemsand answers incoming telephone calls. which also ring in her office. althoughshe dislikes phone calls made in the middle of the night According to itop-kins' testimony, because of DeJonge's concern over her ll husband. who wasthen living in Florida. DeJonge usually would speak to Hlopkins on theintercom to inquire about an incoming call.'n DeJonge's testimony concerning this conversation varies insuhstantiall)from Busald's, and either account leads to the same ultimate conclusion.11 The foregoing findings are based on the testimony of Hopkins. whom Ifind to be a reliable and disinterested witness. Indeed. Hopkins was an opensupporter of the Union who, if disposed to give untrue testimon3which Ido not believe he was -would more likely he biased against Respondentbecause he himself had subsequently quit its employ, assertedly for unfairtreatment accorded to him. In any event. Busald's account of her departurewould not affect my ultimate determination. She testified that she told tHop-kins that she wits going home to call DeJonge, that Hopkins asked herwhether she was sure that she wanted to do it, and that she affirmed herdecision because DeJonge refused to answer her calls at the nursing homeBusald further expressly denied telling Hopkins she was leaving the homepermanently, asserting that she left because she was distraught h) the eventsthat occurred which culminated in )eJonge's intrusion into her personaltelephone call56 NOR III KIN(SI()WN NIRSING ('AR (N'IF.Rquitting. )elonge denied being aware that it \s as a personalcall and remarked that if she had problems. she could comein later in the morning, when she (l)e.onge) would be ill-ing to talk to her. 3lus;ld said that since she slept durin thedayi. she 'otllt talk to iher on rida when she would comein for her paycheck. At some point in this con crtsationBusald also mentioned that she intenled to call (ongress-man's office concerning Respondent's nursing home with-out. however. specifying her particul;lar compla;ints.No ithstanding her indicated decision to quit. Busaidreported for work on the next midnight shift (Wednesday.August 10). without any objection from lopkins. Shortlythereafter Hopkins asked Busald whether she had straight-ened out her problems. Busald answered in the alirtirmati e.adding that 'ina (Cutting. another nurse's aide haid sug-gested that she return to work.' About 2 a.m. or so. De-Jonge called Hopkins as she customarily did, to ascertainthe number of employees on dutN and adised him thatBusald was no longer in Respondent's employ. When tlop-kins reported that Busald had come to work l)eJonge toldhim to send Busald to her office. which he did. where thefollowing occurred: DeJonge asked Busald what she wasdoing at the nursing home and received her ansver that shewas working. DeJonge, however, declared that she \Aas nolonger employed there. This evoked Busald's inquirywhether she was fired. )eJonge answered that Busalid hadvoluntarily quit, which Busald denied. At this point [)e-Jonge brought up the subject of various complaints she hadreceived from her coworkers concerning her lack of coop-eration in the performance of her duties. A discussion thenensued in which Busald disputed the accusations andcharged that Hopkins was the only one about whom em-ployees complained. Hopkins was thereupon summoned tothis meeting. and further discussions followed respectingBusald's alleged inability to get along with other employees.In the course of this meeting [)eJonge also denied that Bu-said previously tried to reach her on the intercom at thenursing home and again expressed her anger with Busaldfor awakening her early in the morning with her telephonecall. Busald, in turn, repeated her resentment over De-Jonge's intrusion into her earlier personal telephone call,while DeJonge justified taking the call because it rang inher cottage. DeJonge also referred to) Busald's refusal onthe telephone to see her Wednesday morning and indicatedher annoyance with Busald's announced intention to corn-municate with a Congressman's office concerning the nurs-ing home. The meeting ended with Busald returning to thenursing home, where she punched out. On a later date Bu-l The findings concerning the Busald-DeJonge telephone conversation arebased on parts of their testimony which I find reflect what probhahly occurredand conform to the events that preceded and followedI' Although at some points in her testimony Busald denied that Cuttingsuggested that she return to work. on cross-examinalion she estified thatbefore she returned to work Wednesday midnight, she ent o utllng'shome. informed her of the early morning events, and was ads ised hb uallingto report for work.', These included complaints made by Hopkins to DeJonge before thepersonal call episode concerning Busald's work performance and attitudetoward him as charge nurse and fellow worker. In factl. Htopkins had sub-miuted a list of his complaints to DeJonge which. according to )eJonge'stestimony. she intended to discuss with Busald at 8 a.m. on hursday (Au-gust Il. Hopkins admitted there was probably a personalit conflict be-tween him and BusaldsaId wetnt to the nursing home to receive her final paycheckfrom l)eJonge. Busald never applied for unemployment in-surance. for the asserted reason that she had not workedlong enough to qualiltI)eJonge testified that she refused to take Busald hackbecause she had xoluntaril) quit and left the fcilit5duringher shift shorthanded She specifically denied that Busald'sparticipatiol i the July 29 payday incident. pre' iously sli-cussed. motisated the separation. Indeed. [)eJonge testified,she did not recognize usald as one of the employees towhom she had spoken on July 29.d .E/lination o paid lch period and /r'e mzuatsOn August 12 Respondent enclosed in the paycheck en-¥elope a notice to employees which, in ettict. eliminatedpaid lunch periods and free meals." It appears that whilethe lessee operated the nursing home. employees enijoedthose privileges. According to the undisputed testimon ofDeonge. which I credit. it was her policy when she oper-ated the nursing home before it was leased not to pay em-plobees for time at lunich or to furnish free meals. It appearsthat, as a result of this change. several employ ees ,orked anextra hall hour to make up for the lost paid lunch period.e. DnJonge'. Xl.5dtctlc.¥ ItO CtI2ilt' IW i/dcr in ctar/' .u.t rul l da' hle/r,, the Septrchr 30 r(,c ,pr'.,enllio c/c tionIn early' August Wilder, a cook, had a conversation withDeJonge when he was in her cottage delivering a meal.DeJonge initiated the conversation b asking him what hethought off the Union. When he replied that lie had not etmade his mind up. DeJonge stated that she would ha e toclose the nursing home if the Union came in. because shecould not take in $26 and pay out $28.1' Wilder commentedthat he was told that it would not be in the U nion's interestto close the home dow n. whereupon DeJonge remarkedthat therefore there would be no sense having a union if theemployees would not get more mnone). She then named an-other Rhode Island nursing home, which had recently beenon strike and where the employer fired all 42 of his employ-ees."' Asserting that she had always been fair with everyoneI)eJonge declared that she knew who was behind the unioncampaign and cnically stated that this was a fine way for anurse to show her gratitude for what DeJonge had done forher in sending her tirough nursing school and teaching hereverything she knew. Although she was not named. Wilderknew that DeJonge was referring to Marian Jencks, inwhose house the Union's organizational meetings wereheld. When Wilder suggested that DeJonge was taking theunion campaign too personally and that it was started be-fore her return. DeJonge replied that she saw no reason tohave to pay for the sins of the former administrator, (len-dinning." The notice coered other mailers as swellu, Apparently. DeJonge was referring to amount paid hb the State formedicaid and welfare pallents. Itloweer. )eJonge denied telling anyone thatshe could not take in $26 and pay out $28 since at that time she was reim-bursed $20 29 per da? b) the State7Suhsequently,. \ilder asked t non Representatlse tamelin whetherthis statement cncerning the firing of 42 strikers was true, and amelinanswered that it as. DI)(CISIONS OF NAIIONAI I.ABOR RE.AII()NS BOARDA day before the September 30 Board election. at theinsistence of DeJonge, Wilder agreed to discuss the Unionwith her. In the presence of her husband. D)eJ.onge askedWilder why he was trying to crucilf her. Wilder denied thisaccusation, telling her that employees had the right to orga-nize and to have union representation. In reply to De-Jonge's statement that she was always lair to everyone. Wil-der disagreed and alluded to the fact that he never receivedthe 25-cent increase she had promised him before the nurs-ing home \was leased. I)eJonge also charged Wilder withupsetting patients with his union literature, which he dis-puted, countercharging that it was she who was upsettingpatients by pretending to take action to move out patients,which will be discussed shortly. [)eJonge disavowed knowl-edge of such conduct, and Wilder voiced disbelief that shewas unaware of Administrator Maguire's'"orders to trans-fer the patients. At this point D)eJonge's husband told De-Jonge that further discussion with Wilder was fruitless. ashe was brainwashed by the Union. As Wilder was leavingDeJonge. she shouted that Wilder obviously had no con-cern for her.f. Respondent's proposed group insurance plan for etnp/loiee.sIn early September Respondent enclosed in the emplox-ees' paycheck envelopes an announcement on an insurancecompany's letterhead addressed to Respondent's employeesunder DeJonge's name. It stated, "We are pleased to an-nounce a new voluntary fringe benefit program to the em-ployees of the North Kingstown Health Care Center." andproceeded to present several highlights of the plan. Theinsurance premium, however, was to be paid by the em-ployees themselves, without any contribution from Respon-dent. A brochure of' this plan was also posted on a bulletinboard in the nursing home. Although DeJonge testified thatshe had previously offered insurance benefits to her employ-ees, in December 1976 or January 1977. when she operatedthe nursing home before it was leased, this was a new groupplan for the employees in her employ at the time she re-sumed operations. DeJonge further testified that she de-cided to offer the employees the opportunity to subscribe tothis insurance as a result of solicitation by the insurancecompany's representatives.g. Restricted use o'downstairs bulletin hoardAbout a week before the September 30 election, Wilderposted a prounion leaflet on the downstairs bulletin board.This leaflet was removed the following day by an unidenti-fied individual, and a notice was posted, signed by Admin-istrator Maguire, reading. "This bulletin board is to be usedfor materials pertaining to nursing directives only." At thistime, however, an insurance brochure, mentioned above,was also posted. Since it was obviously not a nursing direc-tive, Wilder cynically wrote "life insurance?" on Maguire'snotice. The insurance brochure was subsequently takendown. Moreover, it appears that some time in September anewspaper article dealing with gardening, which was writ-s Wilder testified that 2 weeks before the election. in a conversation withMaguire, he voiced his anger with Maguire for his antiunion attitude.ten by an employee. was posted on this bulletin board, aswere an announcement of a Christmas party in December1977 and an offer to give away puppies in February 1978.h. Director *o' Nursing Saccoccio'v reprimland o/ entploTeeJencksOn or about September II Jencks. an I.PN, was thecharge nurse on duty on her assigned floor. Because thedishwasher did not show up. Wilder, the cook, tried to ob-tain the cooperation of other employees to help with wash-ing the dishes. Jencks was the only one who offered to help,with the result that she and Wilder shared that job. In themeantime Jencks made arrangements with those workingunder her to perfobrm other functions. When Jencks' dish-washing undertaking came to the attention of Patricia Sac-coccio, the director of nursing. Saccoccio called Jencks inthe kitchen and expressed her disapproval of Jencks' wash-ing dishes, a job which should have been assigned to anaide. Jencks justified her action on the ground that shewanted to demonstrate that in an emergency situation, suchas that then presented, it was not above anyone to pitch in.As Saccoccio recalled the conversation, Jencks stated thatshe could do the dishwashing chore more efficiently andquickly than any aide. In any event. Saccoccio explainedthat Jencks, as a charge nurse, had more important respon-sibilities, being on the floor and with patients.A day or two later Jencks received the following note,dated September 12. from Saccoccio. stating, " requestthat ou do not assume the responsibility of dishwasherwhen you are assigned charge nurse duty on a specificfloor." The note also asked Jencks to sign it and return it toSaccoccio. There is no question that Jencks is a competentLPN, never having been criticized for performance. Saccoc-cio testified that the note was not intended as a warning,but only to alert her that dishwashing was not part of herjob as charge nurse.' As will later be discussed, it is theGeneral ('ounsel's position that the reprimand wasprompted by Jencks' union activity. in which it is clear shewas then engaged. Saccoccio, however, denied in her testi-mony that such was her motivation.i. hreat to clove nursing homeIn the early part of September Administrator Maguire. inthe presence of Director of Nursing Saccoccio, discussedthe Union with Elizabeth O'Keefe, a registered nurse, whostill had doubts regarding the propriety of unionizingnurses. Maguire expressed regrets that a representationelection was going to be held so soon after he was hired andbefore he was able to demonstrate what he could do for theemployees."MSaccoccio, for her part, stated that she couldnot work in a union facility and that she would leave if the1 SaccxciIo testified that at about the time of this episode she had insti-tuted a disciplinary warning sstem and that the note in question did not fallinto the category of a written warning. I appears that a printed orm is usedin issuing written warnings. Employee rules and regulations, which Respon-dent issued effective November 23. provide for discharge alter three warn-ings.tO Jencks also testified that shortl1 after Maguire became administrator. heengaged her in union discussions, in which she stated that she was uncom-mitteds58 NORTHI KIN(STOWN NURSING (ARE (CENTERUnion were voted in. Two days before the scheduled elec-tion Saccoccio directed O'Keefe to prepare 16 interagencreferral forms for the transfer of patients to other nursinghomes, while Maguire ordered her to start packing the pa-tients' belongings. In response to O'Keefe's inquiry as towhich patients to begin with, Maguire left her and soonreturned with cardboard cartons. which he placed nearO'Keefe's desk with instructions to use them to pack thebelongings of all the patients. O'Keefe. however, disre-garded those orders. Significantly. no patients were actuallymoved out, nor was the subject of transfers ever mentionedagain. Saccoccio admitted at the hearing that she mighthave made some calls from the nurses' station to other fa-cilities with respect to transferring patients.On the morning of the day preceding the election. Sac-coccio told O'Keefe that she had received a phone call thata named patient, who had previously been hospitalized. wasready to return to the nursing home but that she (Saccoc-cio) would not accept her "under the conditions that weregoing on."j. DeJonge 's note to LPN JenlckThe evening before the election Virginia DeJonge's hus-band, Jay. handed Jencks a note from his wife to the effectthat Jencks was hurting DeJonge and her family and thatshe hoped that Jencks "would get ...[hers] in the end."Jencks tried to explain her position, but DeJonge's husbandwould not listen.3. Events subsequent to the electiona. DeJongies disparaging remarks about the Union made toemplovee Brian 14lderSeveral weeks after the election. which the Union won,DeJonge had a conversation with employee Wilder in De-Jonge's office when he delivered her meal. Pointing to anumber of union leaflets on her desk, which included somewith Wilder's name on them. DeJonge declared that theycontained a lot of lies, specifying benefits to which a leafletreferred as not enjoyed by Respondent's employees. Wilderdenied the accusation. During this conversation, DeJongestated that in her opinion, unions were communistic; thatas soon as Union Representatives Hamelin and Nee ob-tained a contract, the employees would no longer see them:and that Hamelin had told her privately that the only rea-son he was organizing Respondent's employees was to col-lect their dues. Wilder disputed her remarks about Hamelinand brought up the subject of the wage increase she hadonce promised him and on which she had reneged. Hamelinalso credibly denied, without contradiction, that he everdiscussed with DeJonge his reasons for organizing Respon-dent's employees.b. The October 27 disciplinari' warnings given to etploveeWilderBrian Wilder was employed at the nursing home fromDecember 1976. while Virginia DeJonge was initially inpossession, until February 7, 1978. during the period De-Jonge had resumed control from the lessee. first as a dietaryaide and subsequently as a night cook under AdministratorMaguire. He was an active proponent of the Union and wasinstrumental in introducing that organization to the em-ployees. During the preelection period he engaged emplo-ees in union discussions: wrote and signed several leaflets insupport of the Union: posted them and other union litera-ture on the walls, bulletin boards. and other places through-out the nursing home: and participated in the distributionof such propaganda among the employees in the nursinghome."On October 27 Wilder received two written disciplinarywarnings under circumstances related below. The firstwarning was for not wearing white pants and a cook's hatand for not flattening empty food cans before their disposalin order to conserve space in the garbage containers. hesecond warning given to Wilder was for calling l)eJonge"one of the scumbiest Isic people he's ever met."Concerning the first warning. it appears that the statehealth department's rules and regulations require thatcooks and other kitchen help wear white uniforms with hatsfor men and hair restraints for women?2Although Respon-dent similarly imposed this uniform requirement after De-Jonge repossessed the nursing home.2it was rather lax in itsenforcement. However, in a postelection performanceevaluation of Wilder by Administrator Maguire. Maguirenoted that Wilder's personal appearance was "[flair," add-ing that Maguire "would like to see [Wilder] in white uni-form. This is a must." Wilder testified that prior to thisevaluation he wore full whites irregularly. but following theevaluation he bought a second pair of whites so that hecould wear whites every, day. However. he admitted that onOctober 27 while working in the kitchen he did not wearwhite pants or a hat: that DeJonge entered the kitchen andasked him why he was not wearing white pants and a hat;that he explained that he was unable to get to the laundrto wash his soiled white pants: that as for not wearing a hat,there were no hats in stock, and a new order had not yetcome in: that DeJonge replied that the hats had come inand showed Wilder an unopened box of hats in a cabinet:and that Wilder thereupon took a hat out of the box andput it on. On this occasion. DeJonge pointed out to Wilderthat he also was not crushing cans before throwing them inthe garbage can. as the kitchen help was supposed to do.Wilder apparently did not deny this charge. Upon leavingDeJonge informed Wilder that she might issue a writtenwarning for the foregoing infractions. It appears that twonights previously DeJonge had also spoken to Wilder abouthis soiled uniform.ni Wilder testified that before the election he was one of seven acti isis andthat there were also a large number of other union smpathizers2 Originally. Respondent permitted women to use a hair spra) instead ofwearing a hairnet. until a .tate health inspector In about October informedRespondent that a hair spra) was not an adequate subsitute for a hairrestraint.23 The nitial instructions to the kitchen help regarding wearing a whiteuniform were given orally upon their employment. and thereafter at varioustimes the) were reminded of this requirement,. This requirement was firstembodied in the written rules which became effective November 23. 1977.and provided that "a clean white uniform and shoes are required" forkitchen personnel and that "lc)aps or hairnets might he worn all times." G.CExh. 29 shows that on December 27. 1977. a cxook, Gerald C'olaccio. receiveda written warning Ior not weanng a hat and for other Infractions.59 1) ( ISI()NS (ot NA I IONAI.L \B()R RA I IO)NS BOARI)\ sho-It \ ilt lt ci l W i' SSIi lider s snnon I) .lloIge'stffice. hereL I)Jongc handdct hinti a written warning ie-spectling is ahoe-en ltioned inlractioIns.24Alter readingthe Alrllng Wilder signed it and noted his rsponse. I here-upon. Wilderl angrill ctltici/Cd I)e.lllnge r callioslI givingElizabeth ()'Keeft. a registered nIlIIse in Respondlenlt's cmll-plo. horn he xas dating, fialse results of a venereal disease(VI)) ex'aintiollitill wxhich ()'Keei h11ad taken in connectionwith her job. idd llg that hcl sa nothing particularl lnlunabout l)cJIt e's cciliet antil th1i t it hadit upset him. WhellD)eJonge riefised to discuss the ilatter farther, despiteWilder's insistence that lhes do. Wilder. on departing, de-clared that [)e.longc was "one of the scummiest people [hehad] e er met in [his ]ile." Prior to this episode l)eJongehad told O'Keefe that the false VD) report was only a jokeand that ()'Keefe had no sense of humor for t;aking it seri-ously. Subsequent to the Wilder confrontation DeJongeapologized to ()'KeefH fir upsetting her.About I() minutes after Wilder left DeJonge. Wilder wasagain summoned to I)eJonge's office, where she handedhim a second written warning, which noted that Wilder had"called his employer one of the scumbiest [sic] people he'sever met." Fearing that he would lose his job. Wilder de-nied that he had made the quoted insulting remark andstated his denial on the warning report." DeJonge contra-dicted the denial, commenting that an office employee hadalso heard him make the remark in question. In reply toWilder's inquiry of the employee, the latter confirmed De-Jonge's accusation. A few minutes later DeJonge calledWilder back and advised him to reconsider his denial andthat she had arranged a meeting for the next day' October28. to discuss the matter further with him in the presence ofAdministrator Maguire. In the meantime Wilder consultedwith Union Representative Hamelin who advised him totell the truth. At the subsequent scheduled meeting Wilderadmitted that he had lied and apologized to DeJonge formaking the insulting remark. In addition. at DeJonge's re-quest and after conferring with Hamelin, he wrote his apol-ogy on the warning report.26Wilder then returned to work,and the matter was no longer pursued.4. November eventsa. DeJonges Conversation with Emplovee Jencks.On October 31. following the Union's certification, Re-spondent held its first bargaining session with the Union.Shortly thereafter DeJonge engaged Jencks. an LPN, in a 2-24 The warning stated: "No cook's hal. not in ull uniform (red pants).Spoken to about uniform being dirty 2 nights ago. Did not look for hats. Notime to go to laundry. Metal cans not flattened."Wilder noted his response on this warning as follows: "Unaware that newhats had come in we'd run out. Unopened box was there. Uniform wasclean two nights ago though a stain or two didn't come out completely in thewash. Metal cans have not been flattened by anyone since I worked there.Have not had can flattening mentioned since two administrations back inMay."25 Specifically. Wilder wrote: "I did not say this. I)eJonge has a suspiciousnature but I feel I was 'set up.' I came and got warning and was not happyabout it but I never said that."26 Specifically. Wilder wrote: "I have apologized for what I said aboutwhich was said in the heat of anger. I did not mean it and apologize."hour conversation in the course of which she asked JenckswhNat she thought would be a fair pay scale for everone inthe nursing home and handed her a piece of paper on whichto note the figures. When Jencks started with $2.30 as thebeginning ratec. D[eJonge injected that this rate would be$2.0s in Ja nuary and told her to take the paper home andthink about it. l)eJonge also commented that Jencks couldstop the I nion it'f she wanted to. but Jencks replied that shedid not know how to do it. l)eJonge also told Jencks thatshe had high hopes for her and that if she watited to returnto school, she could become a nurse or even a director ofnursing. Probably in the same conversation. IDeJonge madereference to Jencks' request of Director of Nursing Saccoc-cio for a Iransfr to the day shift,27stating. in effect. that she"hoped [Jencks] realized that [she] would probably be anight supervisor so [that she] wouldn't be a part of theunion." DeJonge further remarked, in apparent reference tounion activity, that she could understand why people likeBett5 (Elizabeth) O'Keefe and Marcia Moriarity weredoing this to her but that she could not understand whyJencks was. In her testimony DeJonge denied threateningto transfer any employee out of the unit or that she dis-cussed promoting Jencks to a supervisory position.hb. Restricted usc of upvastirv bulletin board for posling unionniotJic' and liceratureRespondent on November 14 posted a directive signed by[)eJonge as administrator that "[n]otice of union activityshall only be posted on bulletin board in upstairs lunchroom only after approval signed by the management. No-tices elsewhere will be subject to disciplinary action. Also.use of working time, stationary or other properties of theNorth Kingstown Nursing ('are Center will be subject todisciplinary action." Another notice to employees wasposted in I)ecember 1977 or January 1978. stating. amongother things. that "[i]f the Bulletin Board is used not ac-cording to regulations posted it will be removed."c. Promulgation and posting of?/ "Employee Rules andRegulations " and Entplvcee Code of' (Cnduct"In September, shortly after Saccoccio was employed byRespondent as director of nursing, she drafted and posted atwo-page set of rules and regulations which, with some revi-sion, substantially embodied existing rules and practicesconcerning employees' responsibilities and methods of op-eration.'? It appears to be a State Health Department re-quirement that standards be established by nursing homeswhich are to be conveyed to their staffs. On November 23.without consulting the Union. the employees' certified bar-gaining representative. Respondent unilaterally promul-2 t he evidence indicates that Jencks had requested Sacscccio a transferito the day shift and that although Saccoccio pronmised her the transfer, withDeJonge's approval, ater Jencks had submitted her resignation, Sacccciochanged her mind because of objections if other employees. Jencks. there-upon. in earls December quit her job with Respondent.2s Saccoccio also customarily posts directives respecting employees' per-formance iof their duties and responsihilities. treatment of patients. conduct,and dress. Moreover, it appears that Respondent has alwa!s had in effect a"policy book" which "explains all the things. such as emergencies. NORTH KINGSTOWN NURSING CARE CENTERgated and posted two sets of rules to replace the previouslyposted ones. The first set, entitled "Employee Rules andRegulations," was a four-page document dealing with per-sonnel procedures, policies, and terms and conditions ofemployment and included the application for employment.interviews, appearance, conduct, uniform requirements.timeclock. raises, evaluation, breaks, and so on. The secondset of rules, entitled "Employee Code of Conduct." lists 41grounds for discharge and states that the code of conductwas promulgated "in order to protect the right and safety ofall employees and patients at North Kingstown NursingCare Center." One of the grounds for discharge, as pro-vided in rule 20 of the code, reads as follows:Soliciting, collecting funds, and/or circulating litera-ture of any nature on Nursing Home property duringworking hours without the approval of the Administra-tor.5. Subsequent eventsa. Disciplina'r warning issued to employee O'KAteflfElizabeth O'Keefe. a registered nurse employed at thenursing home since May 1977, became active in the Unionafter the election, when she was appointed to the bargain-ing committee to negotiate a contract with Respondent.She attended the first bargaining session on October 31 andthe meetings held in December and thereafter. She also par-ticipated in the drafting of a letter dated January 17. 1978.11sent to DeJonge and Director of Nursing Saccoccio whichwas highly critical of Saccoccio's performance and lack ofconcern for her responsibilities, asserting that she acted inan unprofessional manner and created working conditionsdetrimental to the staff and the patients. This letter con-tained the signatures of 21 employees. headed by that ofO'Keefe, who had circulated the letter among the employ-ees at work during the week of January 20. 1978.On January 31. 1978. Saccoccio issued a written warningto O'Keefe dated January 26 for leaving unlocked on Janu-ary 25 and 26 medication cabinets containing cubicleswhere patients' medications were stored and for leavingmedication and eye drops on the nurses' desk.'The factsconcerning these incidents are as follows: On January 25." Other members of the bargaining committee were employees Brian Wil-der. Marcia Moriarity. Marian Jencks. Judy Robertson. and others.0 O'Keefe testified that the letter was actually composed by Marcia Mori-arity, an LPN and an active union supporter. Moriarity was highly regardedby management, and, for all that appears, she was not subjected to discrimi-natory treatment on account of her union activity.On January 18 the Union also sent a letter to the division of Licensure of'the State Department of Health, which complained about the conditions atthe nursing home and particularly cited the conditions created by the snow-storm of the past weekend. when the owner. administrator. and director ofnursing were not present during the emergency. The Division of Licensuresent Saccoccio a copy of this letter, to which she replied n January 23. Inher letter she expressed resentment at the attack made (in her reputation andprofessional standing and contradicted the charges made about her conduct.B The written warning described the offenses as follows:I. Medication cubicle (all three cupboards were left wide open andunlocked and Mrs. O'Keefe was not in the medication area).2. Medication cubicles were left unlocked on January 25th but doorswere shut and Mrs. O'Keefe was at lunch.3. Medication and eye drops found on nurses' desk. easily accessible topatient's reach.when O'Keefe returned to her desk after having lunchacross the hall. she encountered Saccoccio, who poppedopen the medication cupboard doors with her fingers todemonstrate that O'Keefe had left them unlocked. sayingthat she did not "like this." The next day. January 26, whilepreparing her morning medications at her desk. O'Keefefound that she needed to refill an order from stock suppliesin another area. She asked Brian Wilder. a cook. who asthen making a telephone call at the nurses' station. whetherhe would be there a minute. Apparently. he answered in theaffirmative. and O'Keefe left to procure the needed pills.When she returned, Saccoccio was standing at the desk.Indicating that the cupboards were unlocked. Saccoccio de-clared that she did not want to see that again. O'Keefethanked Saccoccio, and nothing firther was then said aboutthe matter.On January 3 1. however, O'Keete was summoned to Sac-coccio's office, where Saccoccio handed O'Keefe the writtenwarning mentioned above. In answer to O'Keefe's inquiry.Saccoccio stated that she did not want to discuss the warn-ing with her, hut she wanted O'Keefe to read and sign itand to be aware of the problem. O'Keefe asked for time toconsider the warning and take it with her in order to addher response to the charges. Saccoccio agreed. Later in theafternoon O'Keefe returned to Saccoccio the warning withher remarks noted on it.l' and both women discussed thematter. O'Keefe denied she was careless in leaving Wilder.whom she considered reliable. to watch the medicinle cup-boards. Saccoccio replied that Wilder was not an "appro-priate person" to watch the cabinets. In response to thecharge of leaving eye drops on the desk. O'Keefe stated thatthat was the wan everybody else operated and that the hot-tles were empty," awaiting refills from the pharmacy. Theconversation ended with O'Keefe charging that the warningwas retaliator. It also appears that January 25 and 26 werenot the onl' occasionts when Saccoccio spoke to O'Keefeabout lea'ing the medicine cabinets unlocked. Just beforethe previous ('hristmas holidays she had a similar conversa-tion with O'Keefe and cautioned her when Saccoccio no-ticed that O'Keefe had not locked the medicine cabinets.Moreover, there is no question, and O'Keefe admitted it inher lestimony,. that it was Respondent's policy that unat-tended medicine cabinets must be kept under lock and kesso that medication would not be accessible to patients andunauthorized persons and that this policy conformed withState Health Department regulations and professionalpractices. Although O'Keefe testified that she saw othernurses occasionally leave cabinets opened and depart frontthe area, there is no evidence that these delinquencies cameto Saccoccio's or other supervisory attention.2 O'Keefe stated on the warning:I. While pouring my a.n,. meds, I left the med closet under the watchfulcare of a trusted fellow employee to obtain needed stock drugs in an-other area -I don't feel I was careless but made a conscious tilne sasngdecision to facilitate speedier administering of medicine after havingreceived a lengthy report from a new night nurse.2. I ate lunch in full view of m medication closets3. Medication bottles were those that were empty and waiting for reor-der from the pharmacy.I According to Saccoccio's testimon?. some ee drop bottles were empty.while others were not61 DE)CISIONS OF: NATIONAL. LABOR RELATIONS BOARDSaccoccio denied that she was influenced by O'Keefe'sunion activity in warning her about unlocked medicinecabinets.b. Wildcrv dischargeAs previously indicated. Wilder was an active union ad-herent and a member of its bargaining committee. There islittle doubt that his activities came to Respondent's atten-tion early during the organizational period. On February 7,1978, Wilder was discharged under these circumstances:Due to one of the heaviest snowstorms experienced in theState, which began in the afternoon of February 6, Wilderand other employees remained in the nursing home over-night after their shift normally ended. Conditions createdby this storm were such that employees scheduled to cometo work the following morning were unable to report. Con-sequently, those already in the nursing home assumed theduties of the absent employees. At 7 a.m. on February 7Wilder punched in, although his regular shift was notscheduled to begin until 3:30 in the afternoon, and he pro-ceeded to help out in the kitchen. After breakfast wasserved, he began setting up trays lor lunch and to performother kitchen chores. About 9 a.m. Bob Armstrong. I)e-Jonge's son. entered the kitchen and asked Wilder to helphim shovel the snow from the walk from [)eJonge's cottageto the nursing home. Wilder agreed to do hall of the walk.while Armstrong stated he would do the other hall:'. WhenWilder indicated that he would be right out, Armstrongleft. In the meantime, Wilder continued to work in thekitchen. Shortly thereafter, Assistant Director of NursingHiggins entered the kitchen and told Wilder and the full-time cook, Al Venditto, that DeJonge wanted them toshovel the path from the cottage to the nursing home andthat she did not want her son to do it because he had a badback. Irritated by this request, both Wilder and Vendittostated that they could not shovel the walk, because they,too, had bad hacks. Higgins thereupon departed.Several minutes later Wilder received a telephone callfrom DeJonge, who told him that she wanted him to shovelthe walk from the cottage. Wilder replied that although hewas very tired and did not like the way he was being asked,he would do it. This reply angered DeJonge and provokedher to say, among other things, that Wilder did not have tolike the way he was being asked. DeJonge concluded theconversation with the declaration that either Wilder wouldshovel the walk, or she would do it herself. In response.Wilder told DeJonge to do the walk herself. On this noteWilder punched out and left with employee Mary Aughin-baugh, who had previously requested Wilder to drive herhome. As Wilder was preparing to drive away he was ap-proached by Armstrong, who told him that he didn't thinkhe (Armstrong) was obnoxious in asking Wilder to helpshovel the snow off the walk. Wilder answered that his re-marks to his mother were not directed to him. Wilder thenoffered to shovel the snow for him but not for his mother.Armstrong declined this offer.After driving employee Aughinhaugh home. Wilder re-turned to the nursing home to wait in the lounge for hisregular 3:30 p.m. shift. About 10 a.m. DeJonge called Wil-der into the hallway and told him to shovel a path from thenursing home to the generator so that the generator wouldbe accessible in case it needed maintenance work. In thecourse of the conversation, DeJonge angrily declared thateither he could shovel a path, or he could leave. Wilderreplied. "[Fline." got his coat, and went outside and startedhis car up. Assertedly fearing that this was a subterfuge toget rid of him. Wilder turned off the engine and went backto DeJonge, who was then on the telephone describing,probably to her attorney, the verbal exchange between Wil-der and her. Wilder interrupted the telephone conversationto ask DeJonge where the shovel was. DeJonge inquiredwhy he wanted it. When Wilder answered that he was goingto shovel the path to the generator,34)e.longe stated that itwas too late, that he had walked out and failed to help herin an emergency. and that "we can hear your side in aLabor Relations court on this issue."5Wilder neverthelessinsisted that he was there to help out. As he was departing,Wilder turned back and informed DeJonge that he in-tended to report for work on his regular 3:30 p.m. shift.I)cJonge told him not to return, because he had walked outand quit and failed to help out in an emergency. Wilderdenied that he was quitting and repeated his intention toreturn to work his regular 3:30 shift. Again l)eJonge di-rected him not to. Wilder then went to the lounge and in-formed two employees of his willingness to return to workand DeJonge's refusal to permit him to do so. At this pointDeJonge ordered Wilder to leave or to stay in a room byhimself. Wilder thereupon left. A fewk days later Wilder re-turned to discuss what he mistakenly believed to be an errorin his paycheck and to obtain a stub which was not at-tached to the check. On this occasion DeJonge warned Wil-der not to come to the home any more except to visit pa-lients.D[e.onge testified that the only reason she terminatedWilder was his refusal to honor her request to shovel thewalk to the generator in an emergency situation and thatshe took this action after consulting her attorney. She alsotestified that the prior written warnings Wilder had beengiven, which ere discussed earlier in this Decision, playedno part in his discharge. She further conceded that Wilderwas otherwise a dependable employee with no record ofabsenteeism.c. O'AKeei' s peOrlrntman evaluationSoon after Saccoccio entered Respondent's employ onSeptember I as director of nursing in charge of all nursingpersonnel, some 27 or 28 in number, she undertook to makechanges in existing procedures and to introduce new proce-dures and methods of operations and counseled these em-ployees as to hat she expected from them. Apparently,Saccoccio was not very popular with the employees. either34 Wilder testified that he offered to shovel the walk. His testimony wascorroborated. in part, by Cheryl Briggs, a registered nurse at the nursinghome. who testified that she overheard Wilder tell DeJonge in the hallwaythat he ould shovel the walk for her. DeJonge denied that Wilder madesuch an offer. I credit Wilder's corroborated testimony."5On January 13. 1978. the Union had tiled an amended unfair laborpractice charge in Case I CA 13947. alleging, among other things, that inlate October or early November 1977 Respondent had issued two, writtenwarnings to Wilder because of his support ol the Union62 NORTH KINGSTOWN NI[RSING (ARE C('ENI'FRon account of these changes or on account of the wa'5shefunctioned. Prompted by the inadequac5of the inlormationcontained in files of the nursing personnel and the require-ment of the State Health Department that these employeesbe evaluated periodically. Saccoccio initiated a system ofperformance evaluations.'6Because Saccoccio was not suffi-ciently familiar with the employees' performance to evalu-ate them in early September. she directed the licensednurses to evaluate each other and the aides working underthem and then studied the results. Saccoccio also adoptedthe policy of reevaluating employees every 6 months orsooner if circumstances required it. such as where the indi-vidual was a new employee or where an employee's evalu-ation was poor. Moreover. she determined that she herselfwould evaluate the nursing employees in 6 months, whenshe would be in a better position to assess their perform-ance. Accordingly, in the latter part of February 1978 shebegan her 6-month evaluation of the nursing personnel inRespondent's employ since the previous September. includ-ing O'Keefe. a registered nurse for 16 ears, but was unableto cover all the employees because of the intervening hear-ing in this case. Complaint is made only with respect to theevaluation of O'Keefe alleged to be discriminatory.Upon reporting for work on the morning of FebruarN 28,1978. O'Keefe left a note in Saccoccio's message envelope.stating that she was subpenaed to testify in court on March8 and needed time off to attend the trial. An hour and a halflater Saccoccio acknowledged to O'Keefe that she had re-ceived this note and shortly thereafter posted a notice onthe bulletin board, requesting O'Keefe and three or fourother licensed personnel to contact her by March I to ar-range for an appointment to be interviewed for a perform-ance evaluation. When O'Keefe had the occasion to speakto Saccoccio on the telephone in the afternoon, she inquiredwhen Saccoccio wanted to see her for the evaluation. Sac-coccio stated she was ready at that time. and O'Keefe wentto Saccoccio's office. It appears that, in addition toO'Keefe, Saccoccio interviewed and evaluated three otherlicensed nurses on the same day and a number of others onsubsequent days.At her interview, Saccoccio handed O'Keefe her "Em-ployee Evaluation Report." which Saccoccio had preparedthe day before. The evaluation included an "Overall Rat-ing" of "Substandard But Making Progress." the secondlowest category out of five categories, the lowest being "Un-satisfactory," and a statement that O'Keefe was to beplaced on 2 weeks' probation, with the next evaluationscheduled for March 14. 1978. In an explanatory note. Sac-coccio wrote: "Some progress has been noted in the com-plete follow through of pt's [patient's] progress notes, tran-scribing orders. Still not completing special assignments asquickly as could be done. Supervision of N. [nursing] aidescould be more thorough. Takes more than necessary"In the first set of Employee Rules and Regulations promulgated bySaccoccio in about September provision was made under the item of raisesthat "All employees will be evaluated every 3 6 months b all other employ-ees he or she works with and charge personnel." This provision was contin-ued in the revised Employee Rules and Regulations which became effectiveNovember 23.amount of' time t give medication thus causing her to stayon dutN extra-time to complete special assiginments."'7In an additional note to the c'aluation, Saccoccio statedthat she flt that O'Keefe "has the abilit to become orga-nized and more efficient if she tried harder to apply her-sel'." In the ensuing discussion of the evaluation, O')Keefevoiced disagreement with it. while Saccoccio justified herconclusions. he interview ended with Saccoccio grantingO'Keefe's request to take the evaluation report with her inorder to write her response and to make a cop of thee,aluation. he response. as it appears on the evalu;lationreport. states: "I neither agree with or feel the evaluation islair I don't feel that some of these criticisms ha' e actuallbever been concretely established."Concerning O'Keefe's perform;ance. Saccoccio crediblstestified, without substantial contradiction, that on variousoccasions before the above evaluation and interview. shediscussed with O'Keefe her deficiencies and counseled heron how to improve and that she (Saccoccio) observed someimprovement in the performance of' certain aspects of herduties. In ftact, in her testimon> O'Keefe admitted thatthere was supervisory dissatisfaction with some aspects ofher work and that Saccoccio previously criticized her forfailing to complete special assignments in time and for lea-ing medical cabinets unlocked. O'Keefe further concededthat she was told by Saccoccio to improve her "organiza-tion" and that Saccoccio continually urged her to get morework done. At the hearing O'Keefe attributed her inabilitto accomplish more than she did to the "difference in priori-ties" between Saccoccio and her. O'Keefe also admittedthat Saccoccio and eJonge had spoken to her bout thetime she spent passing out medication to the patients. How-ever. it is undisputed that O'Keefe had an excellent rapportwith patients, being alert to their emotional needs., forwhich Saccoccio and other supervisors complimented her.7 Under the heading "Rating of Emplo),ee." Sccoccio stated the follow-ingA. Qualit, of VWork: t'ould be betterB Quantit, of \,ork: nsatsfactorsC. Personality: SaitsactorDD. Personal A\ppearance: Could be betterE. Attendance (kOccasionall lardF. Dependabhllit SatlsfactorsThe next day. March .O'Keefe as esaluated hby Assistant Director ofNursing Higgins. with whom O'Keefe concededly had a god relationshipIn this evaluation Higgins gave O'Keete an "Oserall Rating" of "Substan-dard But Making Progress." In the part of the evaluation entitled "Rating ofEmployee". Higgins made the ollowing comments:A. Quality of Work: satisfactory-excellent especiall) tending emotionalneeds of pts [patients].B. Quantity of Work: unsatisfactory has been able only to do basicminimum care passing meds) unless specially assigned other workSeems to have some diff. difficultyl being charge nurseC. Personalit): satlslfctorD. Attendance: satlslactory excellentE. Dependabilit: dependabl) late'As her answer to Higgins' evaluation. O'Keefe wrote on this report thatshe "cannot give nursing care and take care of m spcial assignments henIshe isl so ften left in the afternoon alone on the floor or made to share anaide [ithj another floor." I)uring her interview with Higgins concerning herrating. O'Keefe testified. she told Higgins that she felt as frustrated in notbeing able to get her paperwork done as Higgins and Sacc.ccilo were infinding it not done. attributing this situation to understaffing. O'Keefe alsotold Higgins that her cntinuous lateness was due to a problem she had ingetting her children off to schxol.63 I)[('ISIO()NS OF NII()NAI\. I.ABOR RIlAlI()NS BOARD)Saccocclo also testified that ()'Keefe was a hard worker anddid not loaf on tile job. Moreover it is tincontradicted thatabout a week before her evaluation ()'Keefe was com-mended for the good job she did in filling out a new pa-tient's admission lorrll and for the way ()O'Keeie conductedherself during a fire drill held on ehru;arv 2. In addition. itis clear that, as ()'Keee testified. she received a raise thelatter part of' ehruarN. According to Saccoccio. she hadrecommended this raise but could not testilf offhand to theamount or the date it was given except that it was at ia timewhen most employees were granted raises after a certainperiod of time in Respondent's employ and it' they werequalified.Saccoccio testified that she had no knowledge of the rea-son why O'Keefe was subpenaed and that she herself wasunaware that she was involved in this case or that shewould be subpenaed by the Gieneral Counsel to be a witnessuntil March 5. when she received a subpena by registeredmail, although she had been interviewed by a Board agentthe previous February 15. Saccoccio further categoricallydenied that her evaluation of O'Keefe's job performancewas in any wise influenced by O'Keefe's union adherence.Indeed. there is evidence that other aggressive supporters ofthe Union such as Marcia Moriarity, an LPN. who wasconcededly well thought of by Respondent's supervisorsreceived good evaluations. Moriarity was evaluated thesame day as O'Keefe. receiving an overall rating of'"AboveAverage."C. ('o/ctluding F'i'ndtl'ngsI. With respect to Respondent's alleged interference withits employees' organizational efforts and its allegedpreelection misconductAs discussed above. Respondent on August 1. within afew days after repossessing the nursing home, changed cer-tain working conditions on the third shift prevailing whilethe lessee ran the home by requiring the employees to per-form limited housekeeping chores and by no longer permit-ting them to read or watch television when not busy withpatients. In addition. on or about August 12 Respondenteliminated the paid lunch period and free meals for all em-ployees which they enjoyed under the lessee. These changeswere but a reinstatement of working conditions which pre-vailed when Respondent operated the nursing home beforeit was leased. I find, contrary to the General Counsel, insuf-ficient evidence to warrant a finding that Respondent's ac-tion was motivated by a desire to undermine the Union'sorganizational efforts or to defeat the Union at the polls, inviolation of Section 8(a)( I and (3) of the Act. Rather, Re-spondent's conduct was consistent with management's as-serted legitimate aim to make its operation more efficientand profitable. Indeed. the record does not clearly establishthat on August I Respondent was even aware of an organi-zational campaign. Accordingly. these allegations of thecomplaint will be dismissed.However I am in partial agreement with the GeneralCounsel that Respondent engaged in other conduct de-signed to undermine the Union's efforts to secure certifica-tion by winning a Board election. Specifically I find that ina convcrsesition with employee Brian Wilder which Respon-dent's owner. Virginia DeJonge. had with him in early Au-gust. I)eJonge interrogated Wilder regarding his unionviews and coupled the interrogation with a threat to closethe nursiing home if the Utnion came in because it wouldcost too mnuch to operate a unionized establishment; im-pliedlN threatened to discharge employees if the, engagedin a strike, referring to a recent strike at another nursinghome where the employer terminated all 42 of' his strikingemployees' and declared that she knew who was behind heI nion's campaign, implying it was Marian Jencks an LPNat the home, thereby giving the impression of surveillance.In another conversation with Wilder, a day before the Sep-tember 30 scheduled Board election. DeJonge resumed herinterrogation of Wilder concerning the Utnion and accusedhim of trying to crucify her. Clearly, eJonge's interroga-tion of Wilder, coupled as it was with threats to close thenursing home and to discharge employees for supportingthe Union. and her giving Wilder the impression of surveil-lalice of union activity constituted interference. restraint.and coercion of employees in the exercise of their guaran-teed self-organizational rights to select a union to representthem. and Respondent thereby violated Section 8(a)( I) ofthe Act.Similarly violative of Section 8(a)(1) of the Act is Re-spondent's ofler to its employees of a group insurance planas "a new voluntary fringe benefit program." Although em-ployees would be obligated to pay the entire premium un-der this plan. it would obviously he less than they would berequired to pay if they sought the insurance as individuals.I find that the offered insurance plan was a fringe benefit-so regarded by Respondent itself calculated to dissuadethe employees from supporting the Union at the polls.'"Also constituting thinly veiled threats to close down thenursing home if the Union won the election were the ordersof Director of Nursing Saccoccio and Administrator Ma-guire issued to employee O'Keefe a registered nurse at thenursing home. 2 days before the scheduled Board election.As previously discussed. Saccoccio directed O'Keefe to pre-pare fiorms for the transfer of a large number of patients toanother facility. while Administrator Maguire orderedO'Keefe to pack the belongings of all the patients in prepa-ration of their transfer. In addition. Saccoccio informedO'Keefe a day before the election that Respondent wouldnot accept the return of a named patient who was beingreleased from a hospital because of "the conditions thatwere going on" at the nursing home. There can be no ques-tion that the foregoing conduct of Respondent's top officialstell within the proscription of Section 8(a)( 1 of the Act."Indeed. that the unprecedented orders were only intendedto deter employees from voting for the Union is indicated inthe timing and the fact that Respondent actually never ef-fectuated any transfers.In view of Respondent's above conduct found to be vio-lative of' Section 8a)( I) of the Act, I find, as the Generalis Respondent apparently made no reply to the Lnion's charge in one olits distributed circulars that the insurance offer was being made to influenceenpltoree votes.3. It is noted hat Respondent did not disavow the tnion's charactiriza-ionn in its campaign posters of Respondent's foregolng conduct as threats olC I s ure.64 NORIH KINGS1OWN NURSIN(G (ARE ('ENTERCounsel contends. that DeJonge's note to employee Jencksthe evenine hefore the election that Jencks was hurting herand her family and that DeJonge hoped that Jencks "wouldget [hersj in the end" amounted to an implied threat ofreprisal for her union activities. Accordingly. the note, too.,violated Section 8(a)( 1}.On the other hand. I am not convinced that Respondentinterfered with the employees' exercise of their self-organi-zational rights in violation of Section 8(a)( I ) of the Act hbarring the posting of union material on the downstairsbulletin board reserved for nursing directives about a weekbefore the election. It is settled law that the Act does notgrant employees or their unions the right to use comlpan\bulletin boards to post notices in furtherance of their or-ganizational efforts.' While there are circumstances wheresuch a restriction might he viewed as a discriminatory inter-ference with the Union's and employees' right to communi-cate with each other, the record does not necessarily estab-lish that this is the case here. Instead, it is equallyreasonable to infer that the exclusive use of the downstairsbulletin board was designed to serve management's needfor a vehicle whereby to transmit nursing directives unham-pered by the posting of other material on the bulletinboard. Moreover, apart from the fact that there is no evi-dence that use of the upstairs bulletin board was similarlybarred to the Union during the election period, it is clearthat the Union and employees posted their propaganda onthe walls and other places throughout the nursing home.where they also distributed union leaflets among the em-ployees. The fact that before the election Respondentposted an insurance brochure on the downstairs bulletinboard, which it removed shortly after its posting when itsattention was called to the fact that the brochure was not anursing directive, or the fact that someone posted a newspa-per article dealing with a gardening project which was writ-ten by an employee does not show that Respondent madeits downstairs bulletin board generally available for non-company matters or such disparate treatment as to warranta finding that the denial of access to the Union and employ-ees to this bulletin board amounted to unlawful preelectionconduct on Respondent's part.41 The cases cited by theGeneral Counsel to support his position are factually distin-guishable. Accordingly, the relevant allegations of the com-plaint will be dismissed.The complaint also alleges a violation of Section 8(a)(l)in Respondent's posting of a directive on November 14.following the Union's certification, that reads. in part. that"[nlotice for union activity shall only be posted on bulletinboard in upstairs lunch room only after approval signed bythe management. Notices elsewhere will be subject to disci-plinary action." In another management announcement toemployees, posted a month or two later, it was stated that"[i]f the Bulletin Board is used not according to regulationsposted it will be removed."4 Eastex Incorporated, 215 NLRB 271. 272 (19741: cf. Nugent Servece. Inc..207 NLRB 158, 160-161 (1973).41 Nor is Respondent's downstairs bulletin board prohibition during theelection campaign illegalized by the fact that 3 months later an announce-ment of a Christmas party was placed on this bulletin board or by the factthat a notice of an offer to give away puppies was posted in February 1978.The General C('ounsel's suggestion to the contrary is rejectedI find that by making the upstairs bulletin board aa;lil-able to employees for posting of union matter. Respon-dent's imposition of management approval as a conditionprecedent to such posting is a form of censorship of unioncommunications. Such a restriction. without demonstratedjustitving circumstances, in my opinion interferes with theemployees' free exercise of rights guaranteed b Section 7of the Act aind therefore violates Section (a(lI).2. With respect to DeJonge's postelection remarks toWilderAs discussed above, several weeks after the election.which the Union won. [)eJonge engaged Wilder. a unionleader, in a coniversation in which she asserted that theunion election leaflets contained a lot of lies. specifying thatone of them falsely set forth benefits not enjoyed by Re-spondent's employees: that unions were communistic: thatas soon tas the Union obtained a contract. the employeeswould no longer see any union representative: and, finally.that union representative Hamelin told her that the onlyreason he was organizing Respondent's employees was tocollect their dues. Hamelin denied ever making the latterstatement attributed to him. The General Counsel arguesthat DeJonge's disparaging remarks violated Section 8(a)( I)because they were calculated to undermine the Union andamounted to solicitation of' Wilder to abanltdon that organi-7,ation.I reject the General Counsel's contention finding insteadthat DeJonge's remarks were privileged expressions of opin-ion which, however false or unsubstantiated, did not rise tothe level of interference, restraint, or coercion prohibited bySection 8(a)(I) of the Act. The pertinent allegations of thecomplaint will therefore be dismissed.3. With respect to DeJonge's alleged unlawful dealingwith employee Jencks concerning a fir wage scale andsoliciting Jencks to abandon the UnionFollowing the Union's certification and shortly after Re-spondent and the Union held their first bargaining sessionon October 31. DeJonge engaged employee Jencks in alength, conversation in which DeJonge asked Jencks forher views concerning a fair pay scale for all the employeesat the nursing home and requested her to think about it athome and to note her ideas on a piece of paper which De-Jonge handed her. I find, in agreement with the GeneralCounsel, that this conduct was tantamount to Respondent'sdirect dealing with an individual employee in derogation ofthe Union's status as the exclusive bargaining representa-tive of Respondent's employees. Under settled law. suchconduct constitutes a breach of Respondent's statutory bar-gaining obligation to the Union and violated Section 8(a)(5)and (I) of the Act.In the same conversation DeJonge told Jencks that shecould not understand Jencks' involvement in the Uinion:that Jencks could stop the Union if she reall\ wanted to:that she had high hopes for her, adding that if Jenckswanted to return to school, she could become a nurse oreven a director of nursing: and that she hoped that Jencksrealized that she would probably become a night supervi-65 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)sor, so she would no longer be part of the Union. I find thatby thus soliciting Jencks to abandon the Union, coupled asit was with suggestions of a probable promotion to nightsupervisor, which would remove her from the bargainingunit, and of other possibilities of advancement, Respondentengaged in conduct which also undermined the Union'srepresentative status and interfered with, restrained, andcoerced Jencks in the exercise of her Section 7 rights, inviolation of Section 8(a)(5) and ( I ) of the Act.4. With respect to Respondent's unilateral actionAs discussed above, during a hiatus in contract negotia-tions Respondent, without first consulting or otherwise bar-gaining with the Union, promulgated and put into effect onNovember 23 employee rules and regulations which modi-fied the rules and regulations in existence prior to theUnion's certification and a newly formulated employeecode of conduct, listing 41 grounds for discharge. I find, asthe General Counsel argues, that as the November 23 rulesand regulations and the code of conduct altered existingterms and conditions of employment. Respondent's failureto afford the Union an opportunity to bargain over thesematters in advance of the promulgation of these rules dis-paraged the bargaining process and undercut the Union'srepresentative status, in violation of Section 8(a)(5) and (I)of the Act.42However, I find, contrary to the General Counsel's posi-tion, that Respondent did not breach its bargaining dutywhen in February 1978 it unilaterally implemented its em-ployee performance evaluation program. It is undisputedthat the evaluation program was instituted during the previ-ous September, before the Union's certification, and pro-vided for the evaluation of employees every 6 months orsooner if circumstances required it. such as where the indi-vidual was a new employee or where the employee's earlierevaluation was negative. As Respondent was simply effec-tuating a long-existing policy respecting a term of employ-ment when it conducted performance evaluations of em-ployees, I find no unfair labor practice was committed, andsuch allegations of the complaint will be dismissed.435. With respect to Respondent's no-solicitation and no-circulation ruleRule 20 of the employee code of conduct prohibits, underpenalty of discharge:Soliciting, collecting funds, and/or circulating litera-ture of any nature on Nursing Home property duringworking hours without the approval of the Administra-tor.Under well-established principles, an employer, absentspecial circumstances, may not prohibit employees from so-liciting union support during their nonworking time or fromdistributing union literature during their nonworking time42 Amsterdam Printing and Litho Corp., 223 NLRB 370, 372 1976).,1 The General Counsel's reliance on Amsterdam Printing, supra, is mis-placed inasmuch as the evaluation of employees in the instant case wasmanifestly not a change in a condition of employment, as was the situationin the cited case.in nonworking areas. As Respondent has not demonstratedthat special circumstances exist requiring greater restric-tions, I find, in agreement with the General Counsel, thatthe above-quoted rule is unduly broad and violates Section8(a)( 1 ) of the Act.6. With respect to the alleged discriminatory discharge ofemployee Margaret BusaldThe General Counsel maintains that DeJonge dischargedBusald on August 10 in violation of Section 8(a)(3) and (I)of the Act because of her participation in the paycheckincident of July 29. 1 find, however, that the record falls farshort of' sustaining the General Counsel's position. As pre-viously found. Busald actually quit her job because of herresentment over what she regarded as DeJonge's unwar-ranted intrusion into her personal telephone conversation.When Busald, at the suggestion of another nurse's aide,nevertheless reported for work the following night. DeJongewas obviously not obligated to permit her to return to viewof the fact that she had quit, and DeJonge had a low esti-mate of her performance-justified or not which wasbased on complaints DeJonge had received about Busald'sdeficiencies from the charge nurse, Hopkins himself aunion supporter, who could not get along with Busald."Whether or not DeJonge acted reasonably in refusing topermit Busald to return, it was management's prerogativeto act, under the circumstances, as it saw fit. It is too wellsettled law to require citation of authority that an employermay terminate an employee for any reason, good, bad, orindifferent, so long as it is not based on union consider-ations or other protected concerted activity. I find no evi-dence that such was Respondent's motivation.It is clear that Busaid was only one of some 18 employeeswho understandably on July 29 had congregated on thelawn in front of the nursing home to collect their paychecksearned during the lessee's incumbency, which they fearedmight not be forthcoming. Moreover. Busald was only oneof a number of employees who spoke directly to DeJongeconcerning the employees' pay. At that time DeJonge wasin possession of the nursing home for only a day or two andwas preoccupied with persuading the State to release to hermoneys due the nursing home so that the employees couldbe paid. Not only was Busald unknown to DeJonge on thisoccasion of the paycheck incident, but it is hardly likelythat DeJonge was able to associate Busald with her involve-ment in the paycheck episode.,'In sum, I find that the General Counsel failed to sustainhis burden of proving by a preponderance of the evidence" According to DeJonge's testimony, Hopkins had previously handed hera list of complaints against Busald for refusing to go to her assigned floor,talking back, sleeping on duty, and not getting along with other employees.DeJonge further testified that she intended to discuss these and other com-plaints with Busald before she had quit.4" Whether or not DeJonge was aware of the Union's organizational cam-paign at the time of the paycheck incident -and the record does not clearlyestablish such knowledge-I find no evidence that DeJonge believed that theemployees' gathering on the front lawn of the nursing home to collect theirwages was union inspired. The fact that at a contract negotiation meetingheld 5 months later. in December, Respondent was reluctant to grant theUnion access to the nursing home for the asserted reason that it did not wanta recurrence of the July 29 mess does not establish that in July or at the timeof Busald's separation Respondent associated the paycheck gathering withunion activity.66 NORTH KINGSIOWN NL RSING (ARE (ENJl'ERhis assertion that Respondent discharged Busald in order torid the nursing home of an employee who appeared to be aleader in the paycheck "demonstration." Although the pay-check incident was undoubtedly ai form of protected con-certed activity, Busald's separation was not shown to beattributable to her participation in it. Nor am I able to find.as the General Counsel urges, disparate treatment accordedto Busald, as compared with that given other employees.from which an inference of illegal motivation could bedrawn. The facts surrounding the discipline meted out tothe other employees are plainly different from those involv-ing Busald. As the evidence does not establish that Busald'sdischarge was in violation of Section 8(a)(3) or (I) of theAct, the applicable allegations of the complaint will be dis-missed.7. With respect to the alleged disciplinary note toemployee Marian JencksOn or about September II Jencks, an LPN. while thecharge nurse on duty on her assigned floor, undertook towash dishes because the dishwasher failed to report forwork. When this came to the attention of Director of Nurs-ing Saccoccio, she expressed her disapproval to Jencks.pointing out that Jencks had greater responsibilities ascharge nurse to be on the floor and serving the patients andthat she should have assigned a nurse's aide to help outwith the dishwashing. A day or two later Saccoccio sentJencks a note, reminding her of her responsibilities ascharge nurse and instructing her to refrain from performingdishwasher functions while on duty as charge nurse. TheGeneral Counsel contends that Saccoccio's note to Jenckswas a disciplinary warning issued to Jencks only because ofher prominent union activities and that Respondentthereby violated Section 8(a)(3) and (1) of the Act. Whetheror not the note is viewed as a disciplinary warning, as theGeneral Counsel urges; or simply as a directive, as Respon-dent insists it is; or as a reprimand, which it appears to beat least, I find insufficient evidence in the record from whichan inference of discriminatory motivation can be drawn.No matter how commendable was Jencks' cooperative atti-tude in an emergency situation, her union activities andSaccoccio's dislike of unions, relied upon by the GeneralCounsel to support an inference of discrimination. certainlydo not preclude Respondent from instructing Jencks to actin conformity with her professional responsibilities. The rel-evant allegations of the complaint will be dismissed.8. With respect to the issuance of disciplinary warnings toemployee Brian WilderOn October 27 Wilder was given two written warningsthe first for not wearing a full white uniform and a cook'shat and for not crushing cans before their disposal and thesecond for calling Respondent's owner, Virginia DeJonge.one of the "scummiest" persons he had ever met. The Gen-eral Counsel argues that these warnings were discriminator-ily motivated by Wilder's union leadership and hence vio-lated Section 8(a)(3) and (I) of the Act. Here, too, I findthat the General Counsel failed to sustain his burden ofproving discrimination by a preponderance of the evidence.Without repeating the details, it is clear that Wilder ,,asguilty of' the offenses charged. It is undisputed that Wilder'sfailure to ear a full white uniform and it cook's hat vio-lated Respondent's rules and State liealth l)epartment re-quirements. Indeed. only a few 'xeeks before the ssu.lnce ofthe written warning. Administrator Mlaguire in his perform-ance evaluation of Wilder stated that he "would like to see... [Wilder] in white uniform. IThis is a must." And 2 nightsbefore the written warning DeJonge erhall, reprimandedhim for wearing a dirty unilorm. On the other hand, therecan be little doubt that the issuance of the first sv arnimg onOctober 27 was not beyond suspicion in view of the factthat Respondent was generally lax in enforcing its rulesregarding the wearing of white unif'orms and head co orr-ings, as well as the crushing of cans. However. the circum-stances of the second warning. gien right after the issuanceof' the first warning in response to Wilder's calling l)eJongeto her face one of the "scummiest" persons he had e er met.militates against a finding that the first warning, as well asthe second one, was discriminatorily motivated. For if IDe-Jonge were determined to penalize Wilder for his unioninvolvement rather than for his offenses, she could ha veterminated him on the spot for his insulting remark insteadof limiting the discipline to a warning. This is so no matterhow provoked Wilder might have been to make that re-mark by I)eJonge's unfortunate and tasteless joke that shehad previously played on employee O'Keefe, a registerednurse and Wilder's girl friend, regarding the tfilse VD re-port. Indeed, when Wilder was given the second warninghe untruthfully disavowed making the insulting remark be-cause, as he testified, he feared he would be fired or thatreason. Yet DeJonge afforded Wilder an opportunity to ad-mit the falsity of' his disavowal and to apologize for hisconduct. This Wilder did after consulting his union repre-sentative, with the result that he was permitted to continuein Respondent's employ until his termination 3-1/2 monthslater under the circumstances to be separately discussed.in/r?.All things being considered. I find, contrary to the Gen-eral Counsel's position, that the evidence does not establishthat the disciplinary warnings were pretextual or retaliatoryresponses to Wilder's union involvement rather thanprompted by Wilder's failure to comply with Respondent'srules and by his insolent remark to DeJonge. Certainly, anemployee's union activity does not insulate him from disci-pline for legitimate reasons, as appears to be the case here.even though the employer is opposed to the Union. Nor doI find such disparate treatment accorded to Wilder. con-trasted with that given to other employees, as to support aninference of unlawful discrimination against Wilder. Infact, the warning issued by Respondent to employee KenOlsen, which the General Counsel cites, does not demon-strate the asserted disparate treatment. Ift'anything. it showsthat Olsen was disciplined for a less serious offense4' which" I disagree with the General Counsel's assessment of Wilder's remark asa "relatively mild epithet" and )eJonge's warning response as so "dispro-portionate" as to indicate it was pretextual7 The warning given to Olsen on October 20 states that it was issued tor"speaking in a loud voice and using improper tone and language. tits re-marks were overheard h the nursing staff. patients and visitors"67 DF8 CISIONS OF NATIONAL l.ABOR RELATIONS BOARI)did not involve an insulting remark to the owner of thenursing home, as did Wilder's.The allegations concerning Wilder's warnings will there-fore also be dismissed.9. With respect to Wilder's dischargeWilder was terminated on February 7. 1978. by )eJongefor the asserted reason that he refused her request to shovelthe snow off the walk leading to the generator in an emer-gency situation created by the heaviest snowstorm experi-enced in the State, which began in the afternoon of Febru-ary 6. Admittedly, this action was taken by I)eJonge afterWilder had earlier also refused to shovel a walk to De-Jonge's cottage when Assistant Director of Nursing Higginsconveyed DeJonge's message to him to do it and DeJongeherself had telephoned him, although initially he hadagreed with DeJonge's son that he would shovel half of thatcottage walk. The General Counsel, nevertheless, arguesthat DeJonge's decision was really discriminatorily moti-vated, seizing upon the generator incident as an excuse toget rid of the most active unionist in the nursing home. TheGeneral Counsel reasons that an inference of discrimina-tion is warranted because despite the fact that Wilder re-fused DeJonge's request to shovel the generator walk andleft the nursing home, he soon returned and informed De-Jonge that he was ready to do it. Previously, Wilder hadtold DeJonge to shovel that walk herself, but, as he himselftestified, he changed his mind because he feared that hemight be discharged on account of his refusal. DeJonge.however, who had consulted with her attorney in the mean-time, rejected Wilder's offer, stating that it was too late andthat he was terminated for not helping out in an emergency.I find, as I have with respect to the warnings issued toWilder, that the General Counsel has failed to sustain hisburden of proving by a preponderance of the evidence thatWilder's union involvement in any wise entered into De-Jonge's decision to terminate him. On the contrary, as Ihave previously noted, if DeJonge were determined to getrid of a union activist, she had the perfect opportunity todischarge Wilder when 3-1/2 months earlier he called herthe "scummiest" person he had ever met. Instead, DeJongeforgave him when he apologized. Moreover, the fact thatWilder ultimately changed his mind for fear of losing hisjob and offered to shovel the generator walk did not obli-gate Respondent to permit him to continue his employmentlest it be charged with discrimination. When Wilder refusedDeJonge's request, he acted at his peril. Nor am I im-pressed with the General Counsel's reliance, as evidence ofdiscrimination, on a petition containing the signatures of 32employees. among which was Wilder's, which was sub-mitted to DeJonge about February 3, endorsing theUnion's contract proposals and urging Respondent to bar-gain in good faith.As Wilder's union activities obviously did not bar Re-spondent from discharging him for cause, I find that theGeneral Counsel failed to substantiate the complaint's alle-gations of discrimination against Wilder, which will accord-ingly be dismissed.10. With respect to the disciplinary warning Director ofNursing Saccoccio issued to registered nurse ElizabethO' KeefeAs previously discussed, on January 31. 1978., Saccoccioissued a written warning to O'Keefe, a registered nurse atthe nursing home, fbr. among other reasons, leaving medi-cine cabinets unlocked on Januar525 and 26 while awayfrom the area. There is no question that O'Keefe did leavethese cabinets unlocked on the indicated occasions, al-though she insisted that on the January 26 occasion sheasked Wilder, a cook, who was then making a telephonecall at the nurses' station, to keep an ee on the cabinets. InRespondent's view, Wilder was not a person authorized towatch the cabinets. It also appears that just prior to theChristmas holidays Saccoccio had cautioned O'Keefe forleaving medicine cabinets unlocked. Admittedly, leavingcabinets unlocked while not properly attended was in con-travention of the rules and regulations of Respondent andthe State Department of Health and professional practices.The General Counsel, nevertheless, argues that Saccocciowas prompted to issue the warning in retaliation for a letterdated January 17, 1978, sent by the nursing staff to Saccoc-cio and Respondent's owner, I)eJonge, which was highlycritical of Saccoccio's performance s director of nursingand her lack of concern for her responsibilities, assertingthat she acted in an unprofessional manner and createdworking conditions detrimental to the staff and patients.This letter was signed by 21 nursing employees, includingO'Keefe, whose name led the list.Granting that this letter was a form of protected union orother concerted activity, I find that the General Counselfailed to substantiate his contention by a preponderance ofthe evidence that the written warning was an unlawful re-prisal measure rather than a legitimate disciplinary action.The mere presence of O'Keefe's name on the letter or thefact that O'Keefe was a member of the Union's negotiationcommittee or otherwise supported the Union does not in-escapably establish that the written warning was discrimi-natorily motivated. Nor am I able to find in O'Keefe's testi-mony that other nurses at Respondent's facilityoccasionally leave cabinets unlocked a sufficient basis foran inference of disparate treatment or that the warning wasreally a pretext. Significantly, no evidence was adduced thatsuch neglect of responsibilities by other nurses came to Sac-coccio's attention, much less that it was condoned. Equallyunpersuasive as evidence of discrimination is the Union'sJanuary 14 letter to the Rhode Island Division of Licensurerelied upon by the General Counsel which was also severelycritical of Saccoccio's professional performance, eventhough Saccoccio regarded the letter as an assault on herreputation and testified that it contained misrepresentationsfurnished by employees.As I find that the claim that the warning was discrimina-torily issued to O'Keefe was not sustained, the pertinentallegations of the complaint will be dismissed.II. With respect to O'Keefe's performance evaluationAs noted in the preceding part of this Decision, O'Keefewas given a 6-month performance evaluation by Director of68 NORTH KINGSTOWN NURSING CARE CENTERNursing Saccoccio on February 28, 1978. in accordancewith Respondent's policy adopted the previous Septemberas required by the State Department of Health regulations.O'Keefe's overall performance was rated by Saccoccio as"Substandard But Making Progress." the second lowestcategory, the lowest being "Unsatisfactory." This was thesame overall rating that Assistant Director of Nursing Hig-gins, with whom O'Keefe had a good relationship. gave herthe following day, although the evaluation differed fromSaccoccio's in various details. Three other nursing staff em-ployees were also evaluated and interviewed the same dayas O'Keefe, while a number of other nursing employeeswere evaluated in subsequent days.Here, too. I find unsupported by the record the GeneralCounsel's contention that O'Keefe was given a negativeevaluation because of her union activities and because shewas subpenaed to testify in the instant proceeding and thatRespondent thereby violated Section 8(a)(3), (4), and () ofthe Act. I find that. at best, there was a mere difference ofopinion respecting O'Keefe's job performance between herand management. From a practical point of view, it is notfor the Board to substitute its judgment for that of an em-ployer regarding the merits of an employee's job perform-ance, absent, of course, convincing evidence that the em-ployer's appraisal was improperly motivated by unionconsiderations. which I find not shown here. Indeed, someof the shortcomings listed in Saccoccio's and Higgins'evaluations of O'Keefe were subjects about which O'Keefeconceded Saccoccio had previously spoken to her. More-over, not without significance is the fact that several em-ployees, and Marcia Moriarity in particular, who were alsoactive in the Union were given good evaluations. While thefact that O'Keefe, along with other employees, received awage raise sometime during the latter part of February1978, on Saccoccio's recommendation. might cast suspicionon O'Keefe's negative evaluation, it is clear that the evalu-ation noted that O'Keefe was making progress and that shewas not rated unsatisfactory. which probably would havedisqualified her for a raise. Besides. suspicion is an inad-equate substitute for preponderance of evidence that theAct requires to warrant a finding of discrimination.Accordingly. the relevant allegations of the complaintwill be dismissed.IV. ri1 RIEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that Respondent be ordered to cease and de-sist from engaging in the unfair labor practices found and inlike or related conduct and to take certain affirmative ac-tion designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case. I make the following:CoN(CUSIoNs () L.AW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By coercively interrogating an employee concerninghis union views and sympathies. by threatening employeesto close the nursing home if the ULnion succeeded in itsorganizational efforts and in order to discourage them fromvoting for the Union in a scheduled Board-conducted rep-resentation election. by threatening to discharge employeesif they engaged in a strike called by the lnion, bh giing anemployee the impression of surveillance of union activit\by identifying a leader of the Union's campaign. b offeringemployees an opportunity to hus group insurance as afringe benefit to discourage them from supporting theUnion at the polls, by threatening an employee with repri-sals on account of her union activities, by requiring advanceapproval of management before the posting of union no-tices and literature on the upstairs lunchroom bulletinboard. and by promulgating and maintaining in effect anunduly hoard no-solicitation and no-distribution rule whichprohibits employees from engaging in union solicitation onnursing home property during their nonworking time andfrom distributing union literature on nursing home propertduring nonworking time in nonworking areas, withoutshowing special circumstances requiring such restrictions.Respondent interfered with, restrained, and coerced em-ployees in the exercise of their Section 7 rights in violationof Section 8(a)( I ) of the Act.4. All full-time and regularly scheduled part-time em-ployees. including registered nurses. licensed practicalnurses, nurses aides, orderlies. housekeeping emplosees. di-etary employees, cooks, maintenance employees. laundryemployees. and clerical employees employed by NorthKingstown Health (Care Center at its North Kingstown..Rhode Island. location, but excluding managerial employ-ees. director of nursing, guards and supervisors as definedin the Act, constitute a unit appropriate tor the purposes o'collective bargaining within the meaning of' Section 9(b) ofthe Act.5. A all material imes herein, the U!nion has been theduly cerllticd andl exclusive bargaining representatite of theemployees in the aforesaid appropriate unit ithin themeaning of Section 9(a) of the Act.6. B dealing individually with an employee with respectto pay scales for all employees in the above appropriatebargaining unit in disregard of the Union. the employees'certified and exclusive bargaining representative; by solicit-ing an employee to abandon the Union. coupling the solici-tation with suggestions of probable promotion to night u-pervisor. which would remove her from the bargaining unit.and further indicating to the employee other advancementpossibilities: and by unilaterally promulgating on Novem-her 23, 1977, new employee rules and regulations and anemployee code of conduct. which changed existing termsand conditions of employment. without consulting theUnion in advance and affording it an opportunity to har-gain with respect to such changes, Respondent engaged infurther unfair labor practices in violation of Section 8(a)(5)and ( I ) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. Respondent has not engaged in the other unfair laborpractices alleged in the consolidated complaint, as subse-quently amended, except as found herein.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) of69 DECISIONS OF NATIONAL LABOR RELATIONS BOAR)the Act, as amended. I hereby issue the following recom-mended:ORDER41The Respondent. North Kingstown Nursing Care Center.North Kingstown. Rhode Island. its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Coercively interrogating employees concerning theirunion views or sympathies.(b) Threatening employees to close the nursing home if'the United Health C('are Employees, a Division of RhodeIsland Workers Union, succeeded in its organizational ef-forts or threatening employees with other reprisals for theirunion activities or to discourage them from voting for theUnion in a Board-conducted representation election.(c) Threatening to discharge employees if they engagedin a strike called by the above-named Union.(d) Giving employees the impression of surveillance byidentifying leaders or other activists in the Union's cam-paign.(e) Offering employees an opportunity to buy group in-surance as a fringe benefit to discourage them from sup-porting the Union in a Board-conducted representationelection.(f) Requiring advance approval of' management beforethe posting of union notices and literature on the upstairslunchroom bulletin board.(g) Promulgating. maintaining in effect, or enforcing anunduly broad no-solicitation, no-distribution rule whichprohibits employees from engaging in union solicitation onnursing home property during their nonworking time andfrom distributing union literature on nursing home propertyduring nonworking time in nonwork areas, unless specialcircumstances require such restrictions.(h) Dealing individually with any employee in the ap-propriate unit described below with respect to pay scale orsome other term of condition of employment, in disregardof the above-named Union, as their certified and exclusivebargaining representative:All full-time and regularly scheduled part-time em-ployees, including registered nurses, licensed practicalnurses, nurses aides, orderlies, housekeeping employ-ees, dietary employees, cooks, maintenance employees.laundry employees and clerical employees employedby North Kingstown Health Care Center at its NorthKingstown, Rhode Island, location. but excludingmanagerial employees, director of nursing, guards andsupervisors as defined in the Act.(i) Soliciting any employee to abandon the Union. cou-pling the solicitation with suggestions of probable promo-tion to night supervisor, which would remove him or herfrom the bargaining unit, or indicating to the employeeother advancement possibilities.l4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall he deemedwaived for all purposes.0) Unilaterally promulgating or putting into eect newemployee rules and regulations or a code of conduct orother directives which change existing terms and conditionsof employment of the employees in the appropriate unitwithout first consulting with the above-named Union, asthe employees' certified and exclusive representative, andaflording that labor organization an opportunity to bargainwith respect to such changes.(k) In any like or related manner interfering with, re-straining. or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action, which is neces-saTr to effectuate the policies of the Act:(a) Forthwith rescind its rule promulgated and put intoeffect on November 23, 1977. which prohibits its employeesfrom engaging in union solicitation on nursing home prop-erty during nonworking time and from distributing unionliterature on nursing home propert during nonworkingtime in nonwork areas.(b) Forthwith rescind its directives requiring advance ap-proval of management before the posting of union noticesand literature on the upstairs lunchroom bulletin board.(c) Upon request, bargain collectively with the above-named labor organization as the exclusive representative ofall employees in the aoresaid appropriate unit with respectto an) changes in terms and conditions of employment thatRespondent instituted by the promulgation of the employeerules and regulations and the employee code of conducteffective November 23. 1977. and with respect to any otherchanges unilaterally instituted since then.(d) Post at its nursing home in North Kingstown,. RhodeIsland. the attached notice marked "Appendix.""MCopies ofsaid notice. on forms provided bN the Regional Director forRegion 1. after being duly signed by Respondent's autho-rized representative, shall be posted by Respondent imme-diately upon receipt thereof and he maintained by it for 60consecutive days thereafter, in conspicuous places. includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall he taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region I, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.I IS FURTIHIR ORI)ERDI) that the consolidated complaint,as amended. be dismissed insofar as it alleges violations ofSection 8(a)( 1), (3), (4). and (5) of the Act other than thosefound herein to have been committed.49 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United Stales Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNoT-iE To EMPtI.oYtkSPOSTED BY ORDER OF TIlENATIONAL LABOR RELAIIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT coercively interrogate employees con-cerning their union views or sympathies.70 NOR Il KIN(SI'OWN NURSING (CARE (NTI'ERWI s,11 iI Nol threaten employees o close the nurs-ing home if l nited Health ('are Fmlploees. a Divisionof Rhode Island Workers Union. succeeded in its or-ganizational efrts or threaten employees with otherreprisals fr their union activities or to discouragethem from voting for the Ulnion in a Board-conductedrepresentation election.Wi- it I ol threaten to discharge employees ifthey engage in a strike called by the above-namedI nion.Wl u 1I No() give employees the impression of sur-veillance by identifing leaders or other activists in theUnion's campaign.W. wll1. NOI offer employees an opportunity to buygroup insurance as a fringe benefit to discourage themfrom supporting the Union in a Board-conducted rep-resentation election.Wli: X Vll NO I require advance approval of manage-ment before the posting of union notices and literatureon the upstairs lunchroom bulletin board.WE WII. NOt promulgate, maintain in effect. or en-force an undulv broad no-solicitation, no-distributionrule which prohibits employees from engaging in unionsolicitation on nursing home property during theirnonworking time or from distributing union literatureon nursing home property during nonworking time innonwork areas, unless special circumstances requiresuch restrictions.WE Wr i. NOi deal individually with any employeein the appropriate bargaining unit described belowwith respect to pay scale or any other term or condi-tion of' employment in disregard of the above-namedUnion as the employees' certified and exclusive bar-gaining representative. The bargaining unit is:All full-time and regularly scheduled part-time em-ployees, including registered nurses, licensed practicalnurses, nurses aides, orderlies, housekeeping employ-ees, dietary employees. cooks, maintenance employees.laundry employees and clerical employees employedby North Kingstown Health Care Center at its NorthKingstown Rhode Island. location, hut excludingmanagerial employees. director of nursing. guards andsupervisors as defined in the Act.W- will 1 Nt solicit any employee to abandon theUnion. coupling the solicitation with suggestions ofprobable promotion to night supervisor or another su-pervisory position which would remove him or hertrom the bargai iing unit or indicating to the emplo -ees other advancement possibilities.Wi- ilI N()I unilaterally promulgate or put intoeffect new employee rules and regulations or a code ofconduct or other directives which change existingterms and conditions of employ ment of unit emplo, ecswithout first consulting with the abose-named Union.as the employees' certified and exclusive representa-tive and affording that labor organization n opportl-nity to bargain with respect to such changes.Wi: Wi1.i NoI in any like or related manner interferewith, restrain, or coerce employees in the exercise of'the rights guaranteed them in Section 7 of the Act.WEL Whti frthwith rescind our rule promulgatedand put into effect on November 23 1977. which pro-hibits our employees from engaging in union solicita-tion on nursing home property during nonworkingtime or from distributing union literature on nursinghome property during nonworking time in nonworkareas.Wt. wl.t. forthwith rescind our directives requiringadvance approval of management beflre the posting ofunion notices and literature on the upstairs lunchroombulletin board.Wi. wiH. bargain collectively, upon request. with theabove-named labor organization as the exclusive repre-sentative of all employees in the aforesaid appropriateunit with respect to any changes in terms and condi-tions of employment that we instituted by the promul-gation of the employee rules and regulations and theemployee code of conduct effective November 231977. and with respect to any other changes unilater-ally instituted since then.NORtll KIN(oiSIOW N NI R.SlN( CARL CiNII:R71